Citation Nr: 1735374	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  05-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 60 percent for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1959 to December 1979. 

The claim for a higher rating for coronary artery disease initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted an increased, 60 percent rating for coronary artery disease (CAD) effective February 26, 2007.  See February 2008 Rating Decision; March 2009 Rating Decision (in pertinent part, continuing the assigned 60 percent rating for the Veteran's CAD and granting entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU), also effective from February 26, 2007).

This issue was previously before the Board in October 2014, at which time the Board remanded the issue for additional development.  See October 2014 Board Decision (reflecting, in pertinent part, that the appeal for an increased rating for coronary artery disease was joined with the Veteran's claim for service connection for hypertension, which was the subject of a Board videoconference hearing in June 2007, a September 2007 Board decision, a November 2009 Memorandum Decision of the United States Court of Appeals for Veterans Claims, and an August 2010 Board remand).  The requested development having been completed, the claim has returned to the Board.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his service-connected coronary artery disease results in a workload of 3 METs or less causing dyspnea, fatigue, and angina.



CONCLUSION OF LAW

The criteria for a 100 percent rating for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  


Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart, 21 Vet. App. at 509-10; Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  In increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such claims, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Hart, 21 Vet. App. at 509; Hazan, 10 Vet. App. at 519.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's CAD has been evaluated under Diagnostic Code (DC) 7005, which pertains to arteriosclerotic heart disease (coronary artery disease).  See 38 C.F.R. § 4.104.  When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2014).  Metabolic equivalent (METs) testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  Id.  See also 38 C.F.R. § 4.104, Note (2) (reflecting that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute; and noting that, when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used).

Under DC 7005, as pertinent to the present claim, a 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

The maximum 100 percent evaluation is assigned under DC 7005 for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The Board notes that the criteria for evaluating disabilities of the cardiovascular system under Diagnostic Code 7005 (and under Diagnostic Codes 7000 - Valvular heart disease; 7001 - Endocarditis; 7002 - Pericarditis; 7003 - Pericardial adhesions; 7004 - Syphilitic heart disease; 7006 - Myocardial infarction; 7007 - Hypertensive heart disease; 7011 - Ventricular arrhythmias; 7015 - Atrioventricular block; 7016 - Heart valve replacement; 7017 - Coronary bypass surgery; 7019 - Cardiac transplantation; and 7020 - Cardiomyopathy) are disjunctive.  See Drosky v. Brown, 10 Vet. App. 251, 255 (1997)(noting that the Board erred in reading a requirement as conjunctive rather than disjunctive as contemplated by the word "or" between two symptoms in the rating criteria at issue.); Johnson v. Brown, 7 Vet. App. 95 (1994) (finding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  As such, in this case, the Veteran need not experience all of the listed symptoms in order to qualify for the higher 100 percent schedular rating for his service-connected CAD. 

The record contains extensive private and VA medical evidence. Importantly, although the Board has an obligation to provide adequate reasons and bases supporting a decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail, certainly not in exhaustive detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board may summarize the relevant evidence where appropriate, and the Board's analysis may focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.  Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Accordingly, analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

Here, the Board finds that a preponderance of the evidence shows that the service-connected CAD most closely approximates the criteria for a 100 percent rating under Diagnostic Code 7005 for the entire appellate period.  38 C.F.R. § 4.104, Diagnostic Code 7005.

In this regard, the medical evidence of record reflects repeated cardiac testing showing a workload of 3 METs or less.  See, e.g., May 2007 Outpatient Cardiac Rehabilitation Session Reports (reflecting a minimum METs level of 1.9, with average METs levels ranging from 2.2 to 3.1); August 2007 Outpatient Cardiac Rehabilitation Session Reports (reflecting a minimum METs level of 1.9, with average METs levels ranging from 2.3 to 3); September 2007 Outpatient Cardiac Rehabilitation Session Reports (reflecting a minimum METs level of 1.9, with average METs levels ranging from 2.3 to 2.4); October 2007 Outpatient Cardiac Rehabilitation Discharge Summary Report (reflecting a maximum METs level of 2.5); October 2007 VA Compensation and Pension (C&P) Heart Examination Report (noting and "estimated METS" range of a minimum of 3 METs to a maximum of 4 METs).  

Additionally, interview-based METS testing on VA examination in November 2016 revealed a level of 1-3 METs.  See November 2016 VA Heart Conditions Disability Benefits Questionnaire (DBQ).  The VA examiner determined that the Veteran's limitation in METs level was due not only to the service-connected CAD, but also was "influenced by his comorbid anemia and deconditioned state."  See id.  However, the examiner further found that it was "not possible to accurately estimate the percent of METs limitation attributable to each medical condition."  Id.  Accordingly, viewing this evidence in the light most favorable to the Veteran and considering the inability of the VA examiner to determine the extent to which the Veteran's "comorbid anemia and deconditioned state" influence his METs level, the Board will attribute the entirety of the Veteran's METs level limitation to his service-connected condition.  


Furthermore, the record contains numerous complaints of related symptomatology, including dyspnea, fatigue, and angina.  See, e.g., October 2007 Heart Institute Cath Lab Treatment Report (reflecting that the Veteran "presented with persistent angina despite aggressive medical therapy"); November 2007 Letter from M.T., M.D. (reflecting that, "[b]ased on his anatomy, . . . the [Veteran] will continue to complain of angina"); May 2008 Cardiac Clinical Treatment Note (reporting that the Veteran "continues to complain of functional class I angina unchanged from before and occasional shortness of breath"); October 2008 Cardiac Clinical Office Visit Note (reflecting symptoms including "increased shortness of breath [and] fatigue"); July 2013 VA Primary Care Note (reflecting the Veteran's report of experiencing fatigue); February 2014 VA Primary Care Outpatient Note (reflecting that the Veteran experiences "angina 2-3 x a week"); January 2015 Cardiac Clinical Office Visit Note (reflecting the Veteran's report of experiencing chest pain); December 2016 Cardiac Clinical Treatment Echocardiogram Report (noting the Veteran's complaint of experiencing shortness of breath).

Finally, the record reflects that the Veteran has undergone numerous cardiac procedures during the appellate period, including repeated angioplasty, multiple stet placements, vein and artery grafting, and quadruple coronary bypass surgery.  See, e.g., February 2007 Heart Institute Cath Lab Treatment Report (describing the Veteran's angioplasty and stent placement); June 2007 Heart Institute Cath Lab Treatment Report (reflecting that the Veteran underwent "Left heart catheterization, left ventriculography, selective right and left coronary angiography, vein graft angiography, [and left internal mammary artery] graft angiography"); July 2007 Heart Institute Cath Lab Treatment Report (describing the Veteran's angioplasty and stent placement); October 2007 VA Compensation and Pension (C&P) Heart Examination Report (reflecting that the Veteran has undergone "multiple stent placements" including "[t]wo stents placed February 26 2007, three stents placed March 12, 2007, and three stents placed July 9, 2007," as well as "recent stent placement October 29, 2007"); November 2007 Letter from M.T., M.D. (noting the Veteran's medical history, including "multiple revascularizations including one in February 2007 with repeated presentation with angina and subsequent repeat revascularization in October 2007"; as well as "a marginal branch that underwent angioplasty recently," "patent left internal mammary artery to the left anterior descending artery, patent vein graft to the marginal, and patent graft to the right coronary artery"); February 2009 Heart Institute Cath Lab Treatment Report (reflecting that the Veteran underwent "[l]eft heart catheterization with vein graft, mammary graft, left and right coronary angiography with interpretation and ventriculography and aortography with angiography interpretation"; as well as "[a]d hoc urgent angioplasty and stenting of the restenosed and occluded ramus branch"); February 2009 VA C&P Heart Examination Report (noting recent cardiac catheterization in February 2009 "in which 3 additional stents were placed, giving him a total of 11 stents"); March 2009 Heart Institute Cath Lab Treatment Report (describing the Veteran's angioplasty and stent placement); March 2010 Cardiovascular Surgery Discharge Note (detailing the Veteran's myocardial revascularization procedure, which "consisted of a redo median sternotomy, open heart surgery, extensive lysis of pericardial adhesions, coronary artery bypass grafting x4, reverse saphenous vein graft to the posterior descending coronary artery, reverse saphenous vein graft to the ramus coronary artery, reverse saphenous vein graft to the 0M2 coronary artery, and reverse saphenous vein graft to the 0M3 coronary artery, endo vein harvest").

In sum, throughout the appellate period, the Veteran's service-connected CAD has been productive of a workload of 3 METs or less, with associated dyspnea, fatigue, and angina.  See 38 C.F.R. § 4.104, DC 7005.  Although the Veteran has not exhibited either chronic congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent, the Board reiterates that the criteria for evaluating coronary artery disease under Diagnostic Code 7005 are disjunctive and thus do not require that the Veteran experience all of the listed symptoms in order to qualify for the higher 100 percent schedular rating for his service-connected CAD.  See id.  See also Drosky, 10 Vet. App. at 255; Johnson, 7 Vet. App. 95.  Accordingly, considering the documented METs levels, including on the most recent VA heart examination, and in light of the coronary bypass, grafting, angioplasty and stenting procedures required for the treatment of his service-connected CAD during the appellate period, the Board finds that, when resolving all doubt in favor of the Veteran, a 100 percent rating is warranted for his CAD based on a workload of 3 METs or less which results in dyspnea, fatigue, and angina.  See 38 C.F.R. § 4.104, DC 7005.  

The Board acknowledges the medical evidence of record reflecting higher METs levels, including on VA examination in February 2009.  However, despite the apparent fluctuations in severity of the Veteran's CAD over the course of this appeal, the Board finds the weight of the evidence shows that his CAD manifestations and symptomatology have more nearly approximated the criteria for a 100 percent schedular evaluation for the entirety of the appellate period, for the reasons explained above.  See Hart, 21 Vet. App. at 509-10.  


ORDER

A 100 percent rating for coronary artery disease is granted for the entire appellate period, subject to the applicable regulatory provisions governing payment of monetary awards.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


